Citation Nr: 1607304	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-26 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a back and left lower extremity disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified at a Board hearing in November 2015.

The reopened issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for a left foot disability was denied in July 2004 and February 2005 rating decisions.  The Veteran did not perfect an appeal as to these decisions.

2.  Evidence submitted since the prior denial of service connection for a left foot disability was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claims for service connection.

3.  The Veteran's back and left lower extremity disability is not caused or aggravated by the service-connected right foot disability.



CONCLUSIONS OF LAW

1.  The July 2004 and February 2005 RO decisions, which denied service connection for a left foot disability, are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a left foot disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a back and left lower extremity disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen-Left Foot

Service connection for a left foot disability was initially denied in a July 2004 rating decision for lack of a current disability.  The Veteran submitted a notice of disagreement with the decision.  Then, in February 2005, service connection was denied on the basis that the left foot disability was not related to previously service-connected right foot disability.  In May 2006, a statement of the case was issued.  The Veteran did not perfect the appeal with a substantive appeal, and new and material evidence was not received within the remaining time to appeal.  Thus, the July 2004 and February 2005 rating decisions became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302 (2015).

The Veteran filed the current claim to reopen in August 2010, which may be considered on the merits only if new and material evidence has been received since the prior final denial.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

The RO, in a June 2011 rating decision, reopened the service connection claim for a left foot disability but continued the denial of service connection.  However, the Board must independently consider the question of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, generally the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the prior final denial includes treatment records, statements and hearing testimony.  The Board finds that this evidence is new and material.  This evidence is new as it was not of record at the time of the previous denial.  This evidence at least indicates that the Veteran has a left foot disability that may be related to service or service-connected disability.  Such evidence raises a reasonable possibility of substantiating the claim and relates to a previously unestablished fact necessary to substantiate the claim.  Thus, the service connection claim for a left foot disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section below.

II. Service Connection-Back and Left Lower Extremity

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard September 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records, along with records from the Department of Labor, have also been obtained.

The Veteran was provided VA medical examinations in September 2010 and December 2012.  The examination reports are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310 (2015).


Analysis

The Veteran contends that his back and left lower extremity disability is caused or aggravated by his service-connected right foot disability.  Specifically, he believes his service-connected right foot disability resulted in an altered gait that in turn resulted in a back and left lower extremity disability.  He does not assert a direct service connection theory nor is that theory raised by the record.

The Veteran received VA examinations for his back in September 2010 and December 2012.  In the September 2010 examination report, the examiner opined that the Veteran's back pain was less likely than not caused by or the result of service-connected right foot condition.  The examiner also opined "[i]t is not thought the complaints relative to the legs are necessarily related to the feet."  The rationale was that the leg pain the Veteran experiences "appears to be related simply to shortening and tightening of the myofascial tissues of these areas."

In the December 2012 VA examination report, the examiner noted that the Veteran had three diagnoses of the back.  First, the examiner opined that the Veteran has degenerative disc disease.  The examiner opined that this was a result of age related changes and not related to, or caused or aggravated by, the Veteran's altered gait associated with his right foot.  The rationale was that medical literature "reveals no association between altered antalgic gait and this condition."  The Veteran's second diagnosis was mild scoliosis, which the examiner opined was congenital and resulted in no symptoms and thus not aggravated by the Veteran's altered gait.  Finally, the examiner noted a muscle strain, chronic, lumbar paravertebral muscles with left sciatica.  The examiner opined that this was result of a motor vehicle accident the Veteran sustained in 2008.  The examiner opined that this condition was not permanently aggravated beyond its normal progression because the Veteran's gait was not described as anything more than a limp or antalgic except for a statement by the Veteran's chiropractor.  The examiner then stated that there was no evidence that the Veteran's limp caused anything other than "temporary exacerbation" of the muscle strain.

The Board acknowledges the April 2010 VA treatment record that opined that his low back pain is "likely mechanical in nature, possibly related to altered body mechanics over the years versus congenital mild scoliosis."  Additionally, the Board acknowledges an April 2012 VA addendum which opined that the Veteran's degenerative arthritis "is at least as likely as not proximately due to or the result of service connected resifules [sic], injury to right foot . . . ."

The Board acknowledges the statement from the Veteran's private doctor who noted "[h]is particular gait, necessitated by the painful right foot, I think is at least partially responsible for the low back pain."  See September 2010 Letter from Dr. K.  The Veteran's private chiropractor noted that the Veteran's right foot injury "profoundly altered his gait."  The chiropractor then opined "I believe that there is a high degree of medical certainty that nearly 40 years of asymmetrical gait has contributed significantly to his ongoing problems with low back pain."  See October 2012 letter.  This opinion was supported with radiology findings, history, and examination findings.  The Board further acknowledges the September 2008 worker's compensation letter that opined that the Veteran's 2008 motor vehicle accident neither caused nor aggravated the diagnosis of degenerative disc disease.

The Board finds the opinion of the VA examiners, particularly the December 2012 opinion, more persuasive than that of the VA treatment opinions.  This is so because the April 2010 opinion stated its conclusion little rationale and was speculative in nature with the use of the word "possibly."  The April 2012 VA addendum opinion offered no rationale for its conclusion.  In contrast, the December 2012 VA examiner supported the opinion with medical literature and reference to the Veteran's treatment records.

Furthermore, the Board also finds the opinion of the VA examiner more persuasive than that of the private doctors.  The VA examiner acknowledged the October 2012 letter from the Veteran's chiropractor noting that this was the first instance of the Veteran's gait being described as "profoundly altered."  The VA examiner also considered the Veteran's x-rays, clinic notes from the 1990s and early to mid 2000s which revealed "no mention of ongoing back problems."

For these reasons, the Board finds the VA examination opinions to be the most persuasive evidence as to the service connection element of secondary nexus outweighing any evidence in favor of a nexus.  Although the Veteran has set forth a plausible theory and contention, the question is medically complex in nature, so his lay opinion on the matter has little evidentiary weight in this specific case.  Furthermore, although the VA examiner indicated that there may have been a temporary exacerbation, aggravation is not substantiated by temporary flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Therefore, in consideration of the evidence of record, the Board finds that the Veteran's back and left lower extremity disability is not caused or aggravated by the service-connected right foot disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for a back and left lower extremity disability is not warranted on a secondary basis.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability; to this limited extent, the appeal is granted.

Service connection for a back and left lower extremity disability is denied.


REMAND

The Veteran contends that he has a left foot disability that is related to service or to his service-connected right foot disability.  Service connection for a right foot disability was granted in a September 1976 rating decision.  

The Veteran received VA examinations for his left foot disability in September 2010 and August 2013.  In the September 2010 examination report, the examiner opined "I do not feel that his [the Veteran's] left foot symptoms are consistent with, or attributable to, his enlistment period."  The examiner further opined that "I also have no data to show that due to the deformity of the right foot he has developed pain in the left foot."  In the August 2013 VA examination report, the examiner opined that the Veteran's left foot disability was "less likely than not due to or the result of the Veteran's service connected condition."  Unlike the other claim above, in neither examination report did the examiner opine as to whether the Veteran's left foot disability was aggravated by the service-connected right foot disability.  For this reason, a remand is necessary to determine whether the Veteran's left foot disability is aggravated by his service-connected right foot.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  

In light of the remand, any relevant updated VA treatment records should be obtained.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records dated since July 2013.

2.  Obtain an addendum opinion from a VA examiner regarding the Veteran's left foot disability.  The entire claims file should be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left foot disability is caused, or aggravated by, his service-connected right foot.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

Consideration should be given to the Veteran's theory that an altered gait from the right foot disability caused or aggravated the left foot disability.

The opinion must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issue remaining on appeal on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


